Citation Nr: 1439150	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  13-00 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Nashville, Tennessee



THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for the service-connected degenerative arthritis of the left ankle.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1979 to June 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the RO.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

For the following reasons, the Board finds that the Veteran's appeal must be remanded to ensure that he is accorded full compliance with the statutory duty to assist.

The record indicates that the Veteran has applied for disability benefits from the Social Security Administration.  Upon review, the Veteran's claims file does not contain a decision to grant or deny SSA benefits or the medical records upon which that determination was based.  Nor does it appear that an attempt has made to obtain them. 

VA has a duty to obtain SSA records when they may be relevant to a claim. 38 U.S.C.A. § 5103A(c)(3) (West 2002); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

The possibility that SSA records could contain evidence relevant to the appellant's claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  Therefore, the Board finds that an attempt should be made to obtain any available SSA records. 38 C.F.R. § 3.159(c)(2) (2012).

Finally, following the November 2012 Statement of the Case, additional VA treatment records were associated with the Veteran's electronic claims file.  This evidence has not been considered by the AOJ, and no waiver of initial AOJ consideration is currently of record.  See 38 C.F.R. § 1304 (2012).  

Without a written waiver of initial AOJ consideration of the additional records, this issue must be returned to the agency of original jurisdiction for further adjudication.  See Disabled American Veterans v. Principi, 327 F.3d 1339 (Fed. Cir. 2003) (VA regulation allowing the Board to consider additional evidence without remanding case to the agency of original jurisdiction for initial consideration was invalid); see also Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take all indicated action to contact SSA for the purpose of obtaining copies of all decisions and records that pertain to the Veteran's claim for disability benefits from that agency.  Any records obtained should be associated with the Veteran's VA claims folder.  Any notice from SSA that these records are not available should be also noted in the Veteran's claims folder.

2. When the development requested has been completed, the claim should be readjudicated by the AOJ on the basis of additional evidence, including the SSA records if obtained and the VA treatment records added after the November 2012 Statement of the Case.  If the benefits sought on appeal are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



